UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-6893


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JOHN MCKINLEY BEESON,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.        Thomas David
Schroeder, District Judge. (1:05-cr-00315-TDS-2; 1:09-cv-00152-
TDS-WWD)


Submitted:   January 31, 2012             Decided:   February 2, 2012


Before NIEMEYER, KING, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


John McKinley Beeson, Appellant Pro Se. Michael Francis Joseph,
Angela Hewlett Miller, Assistant United States Attorneys,
Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            John    McKinley         Beeson        seeks   to     appeal       the   district

court’s    order    accepting        the      recommendation           of   the    magistrate

judge and denying relief on his 28 U.S.C.A. § 2255 (West Supp.

2011) motion.           The order is not appealable unless a circuit

justice   or     judge    issues     a     certificate       of    appealability.           28

U.S.C. § 2253(c)(1)(B) (2006).                     A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional right.”           28 U.S.C. § 2253(c)(2) (2006).                      When the

district court denies relief on the merits, a prisoner satisfies

this    standard    by    demonstrating            that    reasonable       jurists       would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                  Slack v. McDaniel, 529 U.S. 473,

484    (2000);    see    Miller-El       v.    Cockrell,         537    U.S.      322,   336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                                 Slack,

529 U.S. at 484-85.             We have independently reviewed the record

and conclude that Beeson has not made the requisite showing.

Accordingly,       we    deny    a    certificate           of    appealability,           deny

Beeson’s motion to proceed in forma pauperis, and dismiss the

appeal.     We dispense with oral argument because the facts and

legal    contentions      are    adequately          presented         in   the      materials

                                               2
before   the   court   and   argument   would   not   aid   the   decisional

process.



                                                                   DISMISSED




                                    3